BASCHAB, Judge,
concurring in part and dissenting in part.
I respectfully disagree with the majority’s conclusion that the State did not present sufficient evidence of forcible compulsion with respect to A.T. Based on the differences between the appellant’s and A.T.’s ages and sizes; A.T.’s statement that the appellant “made” her pérform the acts; A.T.’s obvious dislike for what happened; and the fact that the acts certainly were not consensual, the State established forcible compulsion. Therefore, I concur with that part of the majority opinion that affirms the juvenile court’s adjudication of delinquency with respect to the appellant’s acts with regard to M.U. and dissent from that part of the majority’s opinion that reverses and renders with respect to the appellant’s acts with regard to A.T.